883 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward STROUD, Plaintiff-Appellant,v.Harry T. WARD, Jr.;  Attorney Grievance Commission,Defendants-Appellees.
No. 89-1852.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record before the court indicates that plaintiff removed the case from the Circuit Court for the County of Wayne pursuant to 28 U.S.C. Sec. 1441.  Such statute provides only for removal by a defendant.  On July 11, 1989, an order was filed by the district court remanding the case back to the Circuit Court for the County of Wayne.  An order remanding a case removed pursuant to 28 U.S.C. Sec. 1441 to a state court from which it was removed is not appealable.    Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 352-53 (1976);  Hammons v. Teamsters, Chauffeurs, Warehousemen & Helpers, Local 20, 754 F.2d 177, 179 (6th Cir.1985).


3
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.